[Cite as Becker v. Cardinal Health, Inc., 2021-Ohio-3804.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Kelly Becker et al.,                                   :

                 Plaintiffs-Appellants,                :           No. 20AP-424
                                                                (C.P.C. No. 19CV-1242)
v.                                                     :
                                                              (REGULAR CALENDAR)
Cardinal Health, Inc.,                                 :

                 Defendant-Appellee.                   :



                                            D E C I S I O N

                                    Rendered on October 26, 2021


                 On brief: Cooper & Elliott, LLC, Charles H. Cooper, Jr.,
                 Rex H. Elliott, and C. Benjamin Cooper; Consovoy McCarthy
                 PLLC, and John M. Connolly, pro hac vice, for appellants.
                 Argued: John M. Connolly.

                 On brief: Porter Wright Morris & Arthur LLP, James A.
                 King, C. Darcy Jalandoni, and Jill G. Okun; Williams &
                 Connolly, LLP, and George A. Borden, pro hac vice, for
                 appellee. Argued: George A. Borden.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Plaintiffs-appellants, Kelly Becker and Janelle Carroll, appeal from a decision
and entry of the Franklin County Court of Common Pleas granting the motion to dismiss of
defendant-appellee, Cardinal Health, Inc. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} On February 11, 2019, appellants filed a complaint as representatives for a
proposed class against Cardinal Health related to Cardinal Health's distribution of
prescription opioids. Appellants do not allege they were prescribed or otherwise used the
prescription opioids. Rather, appellants alleged in their complaint that Cardinal Health's
No. 20AP-424                                                                               2


practices in the distribution of prescription opioids contributed to the opioid epidemic in
Ohio and, as a result, caused appellants' health insurance costs to increase. Appellants
sought certification of a class comprised of "[a]ll current Ohio citizens (including natural
persons and entities) who purchased health insurance policies in Ohio from 1996 through
the present; and all current Ohio citizens who paid for any portion of employer-provided
health insurance from 1996 through the present." (Compl. at ¶ 72.) In their complaint,
appellants set forth six distinct causes of action: (1) violations of Ohio's Consumer Sales
Protection Act ("CSPA"), (2) injury through criminal acts, (3) public nuisance, (4) unjust
enrichment, (5) negligence, and (6) tortious interference with prospective economic
advantage.
       {¶ 3} Cardinal Health responded to the complaint with an April 15, 2019 motion to
dismiss for failure to state a claim upon which relief can be granted pursuant to Civ.R.
12(B)(6). Specifically, Cardinal Health argued appellants' claims failed as a matter of law
because the claims were wholly derivative of the personal injuries suffered by individual
opioid users, appellants failed to plead proximate cause, and the economic loss doctrine
bars appellants tort claims. Additionally, Cardinal Health argued the individual claims
suffered their own deficiencies and should be dismissed. Appellants responded in a
memorandum in opposition to Cardinal Health's motion to dismiss filed May 13, 2019.
Cardinal Health filed a reply on May 31, 2019.
       {¶ 4} In an August 28, 2020 decision and entry, the trial court granted Cardinal
Health's motion to dismiss the complaint. The trial court agreed with Cardinal Health that
the claims must fail as a matter of law because they were wholly derivative of the personal
injuries of individual opioid users. Additionally, the trial court found appellants failed to
adequately plead the individual causes of action. Thus, the trial court dismissed with
prejudice appellants' complaint. Appellants timely appeal.
II. Assignments of Error
       {¶ 5} Appellants assign the following errors for our review:
              1. The trial court erred when it dismissed Plaintiffs' complaint
              on the grounds that their claims were "remote and wholly
              derivative of the alleged harm of other insured."
No. 20AP-424                                                                                3


              2. The trial court erred when it dismissed Plaintiffs' Ohio
              Consumer Sales Protection Act claim for failure to state a claim.

              3. The trial court erred when it dismissed Plaintiffs' injury
              through criminal acts claim for failure to state a claim.

              4. The trial court erred when it dismissed Plaintiffs' public-
              nuisance claim for lack of standing and failure to state a claim.

              5. The trial court erred when it dismissed Plaintiffs' unjust
              enrichment claim for failure to state a claim.

              6. The trial court erred when it dismissed Plaintiffs' negligence
              claim for failure to state a claim.

              7. The trial court erred when it dismissed Plaintiffs' tortious
              interference with prospective economic advantage claim for
              failure to state a claim.

For ease of discussion, we address appellants' assignments of error out of order.
III. Standard of Review and Applicable Law
       {¶ 6} Under Civ.R. 12(B)(6), a defendant may move to dismiss a complaint for
failure to state a claim upon which relief can be granted. A Civ.R. 12(B)(6) motion to
dismiss tests the sufficiency of the complaint. O'Brien v. Univ. Community Tenants Union,
Inc., 42 Ohio St.2d 242, 245 (1975). In ruling on a motion to dismiss pursuant to Civ.R.
12(B)(6), the court must construe the complaint in the light most favorable to the plaintiff,
presume all factual allegations in the complaint are true, and make all reasonable
inferences in favor of the plaintiff. Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192
(1988). The dismissal of a complaint for failure to state a claim is proper when it appears,
beyond doubt, that the plaintiff can prove no set of facts entitling him to relief. Celeste v.
Wiseco Piston, 151 Ohio App.3d 554, 2003-Ohio-703, ¶ 12 (11th Dist.). When reviewing a
decision on a Civ.R. 12(B)(6) motion to dismiss for failure to state a claim upon which relief
can be granted, this court's standard of review is de novo. Foreman v. Ohio Dept. of Rehab.
& Corr., 10th Dist. No. 14AP-15, 2014-Ohio-2793, ¶ 9.
IV. Second Assignment of Error – CSPA Claim
       {¶ 7} In their second assignment of error, appellants argue the trial court erred in
dismissing their CSPA claim for failure to state a claim. Pursuant to the CSPA, "[n]o
No. 20AP-424                                                                                 4


supplier shall commit an unfair or deceptive act or practice in connection with a consumer
transaction." R.C. 1345.02(A). "Such an unfair or deceptive act or practice by a supplier
violates this section whether it occurs before, during, or after the transaction." R.C.
1345.02(A).
       {¶ 8} Here, the trial court determined dismissal of the CSPA claim was warranted
because appellants did not allege they entered into a "consumer transaction" with Cardinal
Health. We agree. As this court has previously noted, a CSPA claim "must allege that the
'deceptive act' committed by the defendant, a 'supplier,' was 'in connection with a consumer
transaction." Logan v. Access Ohio LLC, 10th Dist. No. 20AP-422, 2021-Ohio-3219, ¶ 11,
citing R.C. 1345.02(A). Pursuant to R.C. 1345.01(A), a "consumer transaction" is "a sale,
lease, assignment, award by chance, or other transfer of an item of goods, a service, a
franchise, or an intangible, to an individual for purposes that are primarily personal, family,
or household, or solicitation to supply any of these things."
       {¶ 9} Appellants argue the trial court erroneously imposed a requirement that
appellants must allege privity of contract between the consumer and the supplier under the
CSPA. However, though we agree with appellants that privity of contract is not required to
state a claim under the CSPA, we are mindful that, here, appellants did not allege they
engaged in any consumer transaction with Cardinal Health. See Michelson v. Volkswagen
Aktiengesellschaft, 8th Dist. No. 105960, 2018-Ohio-1303, ¶ 10 (noting that for the CSPA
to be applicable, " 'the defendant must have some connection to the consumer transaction
in question in order to be liable as a supplier for deceptive practices which violate the
[CSPA]' ") (emphasis added), quoting Garner v. Borcherding Buick, Inc., 84 Ohio App.3d
61, 64 (1st Dist.1992).
       {¶ 10} Construing their complaint in a light most favorable to appellants, appellants
alleged two categories of transactions: (1) the transactions between appellants and their
health insurers, and (2) the transactions between Cardinal Health and the pharmacies to
which it distributed prescription opioids. As to the first category of transactions, appellants
do not allege Cardinal Health had any connection to their transactions with their health
insurance companies.      Indeed, the CSPA specifically excludes transactions between
insurance companies and their customers from the definition of "consumer transaction."
See Dillon v. Farmers Ins. of Columbus, Inc., 145 Ohio St.3d 133, 2015-Ohio-5407, ¶ 22
No. 20AP-424                                                                              5


("R.C. 1345.01 establishes that transactions between insurance companies and their
customers are not consumer transactions."). As to the second category of transactions,
appellants do not allege they are "consumers" within the meaning of the CSPA such that
they engaged in the consumer transaction between Cardinal Health and the pharmacies to
which it distributes prescription opioids. See R.C. 1345.01(D) (defining "consumer" as "a
person who engages in a consumer transaction with a supplier") (emphasis added). By the
terms of appellants' complaint, Cardinal Health neither manufactures opioids nor sells
them to individual consumers. Instead, Cardinal Health acts as a wholesaler distributor
between the opioid manufacturers and the pharmacies dispensing the prescriptions. We
decline to construe appellants' complaint as somehow creating a third type of transaction
that blends together the purchasers of health insurance with the wholesale distributors of
prescription opioids such that the CSPA would apply.
       {¶ 11} For these reasons, appellants failed to allege they engaged in any transaction
with Cardinal Health such that Cardinal Health would be subject to the CSPA. Thus, the
trial court did not err in dismissing appellants' CSPA claim. We overrule appellants' second
assignment of error.
V. Third Assignment of Error – Injury Through Criminal Acts Claim
       {¶ 12} In their third assignment of error, appellants argue the trial court erred in
dismissing their claim for injury through criminal acts. R.C. 2307.60, which provides for
civil recovery for criminal acts, provides:
              Anyone injured in person or property by a criminal act has, and
              may recover full damages in, a civil action unless specifically
              excepted by law, and may recover the costs of maintaining the
              civil action and attorney's fees if authorized by any provision of
              the Rules of Civil Procedure or another section of the Revised
              Code or under the common law of this state, and may recover
              punitive or exemplary damages if authorized by section 2315.21
              or another section of the Revised Code.

R.C. 2307.60(A)(1). Although a record of conviction can serve as evidence of the criminal
act, "the plain language of the statute does not require proof of an underlying criminal
conviction" in order to recover under R.C. 2307.60. Buddenberg v. Weisdack, 161 Ohio
St.3d 160, 2020-Ohio-2832, ¶ 11.
No. 20AP-424                                                                               6


       {¶ 13} Here, appellants allege Cardinal Health engaged in criminal acts and violated
R.C. 2925.02, corrupting another with drugs, and R.C. 2925.03, trafficking in drugs, in its
wholesale distribution of prescription opioids. However, R.C. 2925.02(B) and 2925.03(B)
specifically exempt wholesale distributors from liability for both corrupting another with
drugs and trafficking in drugs when the distributor's "conduct is in accordance with
Chapters 3719., 4715., 4723., 4729., 4730., 4731., and 4741. of the Revised Code."
Appellants assert the exemptions from liability in R.C. 2925.02(B) and 2925.03(B) do not
apply to Cardinal Health because Cardinal Health did not comply with the listed chapters
of the Revised Code as the exemptions require; however, their complaint contains this
conclusory allegation without specific facts explaining how Cardinal Health failed to
comply with the listed chapters of the Revised Code. A court need not accept as true
unsupported legal conclusions in a complaint when deciding a Civ.R. 12(B)(6) motion to
dismiss. Morrow. v. Reminger & Reminger Co. LPA, 183 Ohio App.3d 40, 2009-Ohio-
2665, ¶ 7 (10th Dist.). Though appellants allege in their complaint Cardinal Health should
have known that fulfilling their contracts to distribute prescription opioids would flood the
market and lead to addiction, abuse, misuse, and diversion of prescription opioids from
legitimate channels of distribution throughout Ohio, they nonetheless fail to allege any
specific facts suggesting Cardinal Health did not comply with R.C. Chapters 3719, 4715,
4723, 4729, 4730, 4731, and 4741. Without any such alleged facts, Cardinal Health is
exempted from liability under R.C. 2925.02 and 2925.03.
       {¶ 14} Thus, we find appellants failed to allege in their complaint that Cardinal
Health engaged in criminal acts such that it could be found to have committed a violation
of either R.C. 2925.02 or 2925.03, thereby subjecting itself to liability under R.C. 2307.60.
Accordingly, the trial court did not err in dismissing appellants' claim for injury through
criminal acts pursuant to R.C. 2307.60. We overrule appellants' third assignment of error.
VI. Fourth Assignment of Error – Public Nuisance Claim
       {¶ 15} In their fourth assignment of error, appellants argue the trial court erred in
dismissing their public nuisance claim.
       {¶ 16} A "nuisance" is a wrongful invasion of a legal right or interest. Hamilton v.
Hibbs LLC, 10th Dist. No. 11AP-1107, 2012-Ohio-4074, ¶ 15, citing Banford v. Aldrich
Chem. Co., Inc., 126 Ohio St.3d 210, 2010-Ohio-2470, ¶ 17. A plaintiff may recover for a
No. 20AP-424                                                                                7


public nuisance, which is an unreasonable interference with a right common to the general
public. Id., citing Cincinnati v. Beretta U.S.A. Corp., 95 Ohio St.3d 416, 2002-Ohio-2480,
¶ 8; Hurier v. Ohio Dept. of Transp., 10th Dist. No. 01AP-1362, 2002-Ohio-4499, ¶ 9.
Generally, private individuals lack standing to pursue a public nuisance claim. Sommer v.
Ohio Dept. of Transp., 10th Dist. No. 13AP-848, 2014-Ohio-5663, ¶ 29, citing Cleveland
Hous. Renewal Project, Inc. v. Wells Fargo Bank, N.A., 188 Ohio App.3d 36, 2010-Ohio-
2351, ¶ 31 (8th Dist.), citing Miller v. W. Carrollton, 91 Ohio App.3d 291, 295 (2d
Dist.1993). See also Wooster v. Enviro-Tank Clean, Inc., 9th Dist. No. 13CA0012, 2015-
Ohio-1876, ¶ 14 ("[g]enerally, public nuisances are subject to abatement only by the state").
However, a private individual can fall within the exception to the general rule and have
standing to pursue a public nuisance claim if the private individual can show he or she
suffered an injury not incurred by the general public. Sommer at ¶ 29, citing Cleveland
Hous. Renewal Project at ¶ 31. " ' '[T]he majority view regards the special injury as an
injury suffered by the plaintiff which is different in kind rather than degree from that
suffered by other members of the public exercising the same public right." ' " Id., quoting
Cleveland Hous. Renewal Project at ¶ 31, quoting Miller at 295-96.
       {¶ 17} Having reviewed appellants' complaint, we agree with the trial court that
appellants failed to allege they have suffered a particular harm not suffered by the general
public. The public nuisance appellants allege is Cardinal Health's creation of the opioid
epidemic in Ohio. The public right that appellants allege the public nuisance unreasonably
interferes with is the right to pay for health insurance without incurring higher premiums,
deductibles, and co-pays as a result of the overall healthcare costs of the opioid epidemic.
Appellants specifically allege that "every Ohio purchaser of private health insurance paid
higher premiums, co-payments, and deductibles" as a result of the opioid epidemic.
(Emphasis added.) (Compl. at ¶ 7.) Thus, by the very terms of appellants' complaint, every
member of the public who has exercised the public right of purchasing private health
insurance has been injured in the same way by the public nuisance of the opioid epidemic.
Appellants do not allege they suffered an injury different in kind than the injury suffered by
every other member of the public exercising that same public right. Thus, appellants lack
standing to bring a public nuisance claim against Cardinal Health. Sommer at ¶ 34
No. 20AP-424                                                                               8


(appellants lack standing to pursue a public nuisance claim where the inconveniences they
allege to have suffered are those common to the general public).
       {¶ 18} Because appellants lack standing to pursue the public nuisance claim, the
trial court did not err in granting Cardinal Health's motion to dismiss appellants' claim for
public nuisance. See, e.g., Beard v. N.Y. Life Ins. & Annuity Corp., 10th Dist. No. 12AP-
977, 2013-Ohio-3700, ¶ 7 ("[a] motion to dismiss for lack of standing is properly brought
pursuant to Civ.R. 12(B)(6) for failure to state a claim upon which relief can be granted").
We overrule appellants' fourth assignment of error.
VII. Fifth Assignment of Error – Unjust Enrichment Claim
       {¶ 19} In their fifth assignment of error, appellants argue the trial court erred in
dismissing their claim for unjust enrichment.
       {¶ 20} "The doctrine of unjust enrichment 'applies [when] a benefit is conferred and
it would be inequitable to permit the benefitting party to retain the benefit without
compensating the conferring party.' " Garb-Ko v. Benderson, 10th Dist. No. 12AP-430,
2013-Ohio-1249, ¶ 25, quoting Meyer v. Chieffo, 193 Ohio App.3d 51, 2011-Ohio-1670, ¶ 16
(10th Dist.). To prove an unjust enrichment claim, a plaintiff must demonstrate (1) the
plaintiff conferred a benefit upon the defendant, (2) the defendant knew of the benefit, and
(3) it would be unjust to allow the defendant to retain the benefit without repayment to the
plaintiff. Garb-Ko at ¶ 25, citing Meyer at ¶ 37, citing Maghie & Savage, Inc. v. P.J. Dick,
Inc., 10th Dist. No. 08AP-487, 2009-Ohio-2164, ¶ 33. Appellants allege Cardinal Health
was unjustly enriched when it accepted and retained profits from the sale of opioids.
       {¶ 21} It is clear from the face of the complaint that appellants do not allege they
engaged in any direct transaction with Cardinal Health. Instead, appellants allege Cardinal
Health was unjustly enriched indirectly through appellants' payments of their health
insurance premiums. Under Ohio law, "an indirect purchaser cannot assert a claim for
unjust enrichment against a defendant without establishing a benefit had been conferred
upon that defendant by the purchaser." (Emphasis added.) Liberty Mut. Ins. Co. v. Three-
C Body Shop, Inc., 10th Dist. No. 19AP-775, 2020-Ohio-2694, ¶ 16, citing Johnson v.
Microsoft Corp., 106 Ohio St.3d 278, 2005-Ohio-4985, ¶ 22 (where no economic
transaction occurred between Johnson and Microsoft, Johnson could not establish that
Microsoft retained any benefit to which it was not justly entitled). Though appellants allege
No. 20AP-424                                                                                9


they conferred a benefit upon Cardinal Health by ultimately bearing the economic impact
of the opioid epidemic through their increased health insurance costs, the only direct
benefit appellants conferred was upon their health insurance providers, not on Cardinal
Health. Liberty Mut. Ins. Co. at ¶ 17 (auto repair shop failed to demonstrate it conferred a
direct benefit on car insurance company when it repaired customer's vehicles; instead, "the
claimed benefit conferred onto Liberty—satisfaction of its contractual duty to the insured—
was too indirect," and "[t]he only ones who received a direct benefit were Three-C's
customers whose vehicles were repaired").
       {¶ 22} As appellants failed to allege they conferred any direct benefit upon Cardinal
Health, the trial court did not err in granting Cardinal Health's motion to dismiss the claim
for unjust enrichment. We overrule appellants' fifth assignment of error.
VIII. Sixth Assignment of Error – Negligence Claim
       {¶ 23} In their sixth assignment of error, appellants argue the trial court erred in
dismissing their negligence claim.
       {¶ 24} In order to establish an actionable negligence claim, a plaintiff must establish
that (1) the defendant owed plaintiff a duty, (2) the defendant breached that duty, and
(3) the defendant's breach proximately caused the plaintiff's injuries. Williams v. Ohio
Dept. of Rehab. & Corr., 10th Dist. No. 18AP-720, 2019-Ohio-2194, ¶ 15, citing Briscoe v.
Ohio Dept. of Rehab. & Corr., 10th Dist. No. 02AP-1109, 2003-Ohio-3533, ¶ 20; Strother
v. Hutchinson, 67 Ohio St.2d 282, 285 (1981). In the absence of a duty, no legal liability for
negligence can arise. Smallwood v. MCL, Inc., 10th Dist. No. 14AP-664, 2015-Ohio-1235,
¶ 7, citing Jeffers v. Olexo, 43 Ohio St.3d 140, 142 (1989). The existence of a duty is a
question of law for a court to determine. Watkins v. Scioto Downs, Inc., 10th Dist. No.
15AP-985, 2016-Ohio-3141, ¶ 8, citing Mussivand v. David, 45 Ohio St.3d 314, 318 (1989).
       {¶ 25} As the Supreme Court of Ohio has stated, "a defendant's duty to a plaintiff
depends upon the relationship between the parties and the foreseeability of injury to
someone in the plaintiff's position." Simmers v. Bentley Constr. Co., 64 Ohio St.3d 642,
645 (1992), citing Huston v. Konieczny, 52 Ohio St.3d 214, 217 (1990). Though appellants
allege the harm caused by Cardinal Health's fulfillment of their prescription opioid
contracts was foreseeable, appellants fail to allege any relationship existed between
appellants and Cardinal Health. Here, where there is no relationship between the parties,
No. 20AP-424                                                                              10


appellants cannot show the existence of a duty. See Desir v. Mallett, 10th Dist. No. 14AP-
766, 2015-Ohio-2124, ¶ 31 ("defendants had no relationship with Mallett, let alone a special
relationship, which would justify imposing upon them a duty to control Mallett's conduct");
Kitchen v. Teeters, 12th Dist. No. CA2011-06-048, 2012-Ohio-4343, ¶ 13 ("as there was no
relationship between the appellants and the [defendants], no duty was owed in this
situation"); Marquette v. Timura, 9th Dist. No. 23628, 2007-Ohio-4809, ¶ 7. Accordingly,
the trial court did not err in dismissing appellants' negligence claim.        We overrule
appellants' sixth assignment of error.
IX. Seventh Assignment of Error – Tortious Interference with Prospective
    Economic Advantage Claim
       {¶ 26} In their seventh assignment of error, appellants argue the trial court erred in
dismissing their claim for tortious interference with prospective economic advantage.
       {¶ 27} To establish a claim of tortious interference with a business relationship or
contract, a plaintiff must show (1) the existence of a business relationship or contract,
(2) the defendant's knowledge of the business relationship or contract, (3) the defendant's
intentional or improper action taken to prevent a contract formation, procure the contract's
breach, or terminate a business relationship, (4) lack of justification or privilege, and
(5) resulting damages. Cairelli v. Brunner, 10th Dist. No. 18AP-164, 2019-Ohio-1511, ¶ 55,
citing Fred Siegel Co., L.P.A. v. Arter & Hadden, 85 Ohio St.3d 171 (1999), paragraph one
of the syllabus; Syed v. Poulos, 8th Dist. No. 103137, 2016-Ohio-3168, ¶ 16; Helfrich v.
Madison, 5th Dist. No. 2011-CA-89, 2012-Ohio-3701, ¶ 27. Appellants assert Cardinal
Health tortuously interfered with the contractual relationships between appellants and
their health insurers by causing appellants to suffer adverse economic consequences in the
form of increased insurance premium, deductible, and co-pay costs.
       {¶ 28} The second element of a claim of tortious interference with a business
relationship or contract requires the defendant's knowledge of the business relationship or
contract. "The knowledge required is actual knowledge; constructive knowledge is not
sufficient to sustain a cause of action for tortious interference with contract, actual
knowledge is required." Gentile v. Turkoly, 7th Dist. No. 16 MA 0071, 2017-Ohio-1018,
¶ 29, citing Norris v. Philander Chase Co., 5th Dist. No. 10-CA-04, 2010-Ohio-5297, ¶ 26
("constructive knowledge is not sufficient to sustain a cause of action for tortious
No. 20AP-424                                                                                 11


interference with contract"), citing Crown Equip. Corp. v. Toyota Material Handling,
U.S.A., Inc., 202 Fed.Appx. 108 (6th Cir.2006). Here, appellants do not allege that Cardinal
Health had knowledge of their specific relationships or contracts with their health
insurance companies. Though appellants allege generally in the complaint that Cardinal
Health was aware that it's actions would result in increased costs to holders of health
insurance, they make no allegation that Cardinal Health had any knowledge of the specific
contracts between appellants and their insurers. Thus, appellants failed to state a claim for
tortious interference with a business relationship or contract, and the trial court did not err
in dismissing appellants' claim. We overrule appellants' seventh assignment of error.
X. First Assignment of Error – Remote and Derivative Nature of Claims
         {¶ 29} In their first assignment of error, appellants argue the trial court erred in
granting Cardinal Health's motion to dismiss on the grounds that all of appellants' claims
are remote and derivative. However, having concluded in our resolution of appellants'
second, third, fourth, fifth, sixth, and seventh assignments of error that the trial court did
not err in dismissing each of appellants' individual claims, we need not determine whether
dismissal was also warranted for the additional reason that the claims were remote and
derivative. Thus, appellants' arguments under their first assignment of error are moot.
XI. Disposition
         {¶ 30} Based on the foregoing reasons, the trial court did not err in granting Cardinal
Health's motion to dismiss appellants' complaint. Having overruled appellants' second,
third, fourth, fifth, sixth, and seventh assignments of error, rendering moot appellants' first
assignment of error, we affirm the judgment of the Franklin County Court of Common
Pleas.
                                                                          Judgment affirmed.

                         BEATTY BLUNT and MENTEL, JJ., concur.